       Case 5:19-cv-00675-F Document 102 Filed 07/01/20 Page 1 of 9




        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA


DANA BOWMAN,                    )
                                )
      Plaintiff,                )
                                )
-vs-                            )
                                )
MERRIMAC REAL ESTATE            )
HOLDINGS, II, LLC; LEGACY       )
HOUSING, LLC; and SRT-          )
LANDING, LLC;                   )
                                )          Case No. CIV-19-0675-F
      Defendants.               )
_______________________________ )
                                )
LEGACY HOUSING, LLC, Third-     )
Party Plaintiff,                )
                                )
-vs-                            )
                                )
GUEST REDDICK ARCHITECTS;       )
CRAFTON, TULL & ASSOCIATES, )
INC.; and DTR DEVELOPMENT,      )
LLC,                            )
                                )
      Third-Party Defendants.   )

                                ORDER

               I. SRT’s First Amended Contingent Crossclaim
                              (Doc. no. 95)
     On June 16, 2020, defendant SRT-Landing, Inc. (SRT) filed “A First
Amended Contingent Crossclaim for Indemnity Against Merrimac Real Estate
          Case 5:19-cv-00675-F Document 102 Filed 07/01/20 Page 2 of 9




Holdings II, LLC; Legacy Housing, LLC; Guest Reddick Architects; Crafton, Tull
& Associates, Inc.; and DTR Development LLC.” Doc. no. 95.
       SRT’s first amended contingent crossclaim was not filed with the opposing
parties’ written consent or with leave of court. Accordingly, it was not filed in
compliance with Rule 15(a)(2), Fed. R. Civ. P.
       Rather, SRT’s first amended contingent crossclaim was filed in an attempt to
amend as a matter of course under Rule 15(a)(1), Fed. R. Civ. P. Rule 15(a)(1)(B)
provides that if a pleading is one to which a responsive pleading is required, then a
party may amend that pleading once so long as it does so within twenty-one days
after service of a responsive pleading, or within twenty-one days after service of a
motion under Rule 12(b), (e) or (f), whichever is earlier. SRT’s original crossclaim
is a pleading to which a responsive pleading is required. The earliest pleading in
response to SRT’s original contingent crossclaim was Crafton, Tull & Associates’
answer to the contingent crossclaim, filed May 11, 2020. Doc. no. 76. A Rule 12(b)
motion (doc. no. 94, discussed in part II of this order) was also filed in response to
SRT’s original contingent crossclaim, but that motion was not filed until May 26,
2020. Accordingly, under Rule 15(a)(1)(B), SRT had twenty-one days from May
11 within which to amend its original crossclaim as a matter of course. Twenty-one
days from May 11 is June 1, 2020. SRT’s first amended contingent crossclaim was
not filed until June 16, 2020, making it untimely.
       SRT’s first amended contingent crossclaim will be stricken because it is not
in compliance with Rule 15(a)(2) and is untimely under Rule 15(a)(1).1


1
 In addition, the first amended contingent crossclaim (which varies slightly from SRT’s original
contingent crossclaim) fails to state a claim for the same reasons that SRT’s original contingent




                                               2
          Case 5:19-cv-00675-F Document 102 Filed 07/01/20 Page 3 of 9




                    II. Guest Reddick Architects’ Motion to Dismiss
                         SRT’s (Original) Contingent Crossclaim
                                         (Doc. no. 94)
       Guest Reddick Architects (Guest Reddick) moves to dismiss SRT’s (original)
contingent crossclaim. Doc. no. 94 (seeking dismissal of the original contingent
crossclaim, doc. no. 72).2 The motion is brought under Rule 12(b)(6), Fed. R. Civ.
P. SRT responded, objecting to dismissal. Doc. 96. No reply brief was filed.
                                         A. Standards
       The inquiry under Rule 12(b)(6) is whether the complaint (or in this case, the
contingent crossclaim) contains enough facts to state a claim for relief that is
plausible on its face. Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177
(10th Cir., 2007), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007).
To survive a motion to dismiss, a plaintiff (here, SRT) must nudge its claims across
the line from conceivable to plausible. Id. The mere metaphysical possibility that
some plaintiff could prove some set of facts in support of the pleaded claims is
insufficient; the complaint must give the court reason to believe that this plaintiff
has a reasonable likelihood of mustering factual support for these claims. Ridge at
Red Hawk, 493 F.3d at 1177. 664 (2009). “Determining whether a complaint states
a plausible claim for relief will … be a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.” Ashcroft v.
Iqbal, 556 U.S.662, 679 (2009). In determining a Rule 12(b)(6) motion, the court

crossclaim fails to state a claim, as discussed in part II. Accordingly, even if the first amended
contingent crossclaim had complied with Rule 15, it would be deficient as a matter of law.


2
  The court gave SRT leave to file its (original) contingent crossclaim when no response was filed
to SRT’s motion seeking leave to do so. That order (doc. no. 62) merely permitted the filing of
the contingent crossclaim. It did not consider the pleading’s potential deficiencies.



                                                3
         Case 5:19-cv-00675-F Document 102 Filed 07/01/20 Page 4 of 9




may not consider matters outside the pleadings (without converting the motion to
one for summary judgment). Lowe v. Town of Fairland, Oklahoma, 143 F.3d 1378,
1381 (10th Cir. 1998).
                           B. The Contingent Crossclaim
      SRT’s contingent crossclaim seeks indemnity from Guest Reddick and other
defendants named in that pleading, so that SRT can protect itself from any possibility
that it could ultimately be liable to plaintiff Dana Bowman for damages or other
monetary relief related to the Fair Housing Act (FHA) violations alleged by Mr.
Bowman in the complaint.3
                            C. The Parties’ Arguments
      Guest Reddick moves the court to dismiss SRT’s contingent crossclaim. As
observed by Guest Reddick near the beginning of its motion, allegations “must be
enough to raise a right to [relief] above the speculative level.” Doc. no. 94, p. 3,
quoting Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2017), quoting Twombly, 550
U.S. 544, 555. Guest Reddick argues that “SRT’s Third-Party Contingent
Crossclaim contains a claim against Guest Reddick that cannot be prosecuted
inasmuch as it is nothing more than a speculative and contingent accusation
tantamount to ‘I don’t know if Guest Reddick harmed me by harming someone else,
but if it did, it unlawfully harmed me.’ ” Doc. no. 94, p.3. Thus, Guest Reddick’s
motion addresses the speculative nature of the contingent crossclaim. That said, the
majority of Guest Reddick’s arguments are more narrow, focusing on Guest
Reddick’s position that the contingent crossclaim alleges neither a contractual basis




3
  The only claims alleged against SRT are brought by Mr. Bowman in the complaint. No
third-party claims are alleged against SRT.



                                          4
          Case 5:19-cv-00675-F Document 102 Filed 07/01/20 Page 5 of 9




nor any other type of relationship between SRT and Guest Reddick that could
support indemnity under Oklahoma law.
       SRT responds by explaining that the purpose of the contingent crossclaim is
to protect it from the eventuality that some type of damages or other monetary relief
could ultimately be awarded against SRT in favor of Mr. Bowman. That this is the
purpose of the contingent crossclaim is clear from the face of that pleading. For
example, the contingent crossclaim distinguishes between the alleged status of SRT
as the owner of the property, and the defendants to the crossclaim who allegedly
participated in the design and construction of the property.4                   The contingent
crossclaim then alleges, as the basis of the indemnity claim, that SRT would be
“entitled to judgment” against the defendants named in the crossclaim “to the extent
any damages or other relief resulting in monetary liability are awarded [against SRT
and] in favor of Plaintiff.” Id., ¶19 (emphasis added). SRT argues that while it
“cannot venture a guess at the grounds on which it might be deemed responsible” in
this action (doc. no. 96, p. 5), it would need to pursue indemnity if that eventuality
came to pass. Accordingly, SRT asks the court to either deny the motion to dismiss
as premature or postpone a ruling until final disposition of this action.
                                          D. Discussion
       There is no need to address the finer points of Guest Reddick’s arguments
concerning the type of relationships which do or do not support an indemnity claim



4
  The contingent crossclaim alleges that SRT is the current owner of the property, that it acquired
the property following completion of construction and was not involved in the design or
construction of the property, and that it has been named in this action solely as a party whose
presence is necessary in the event that remediation is ordered. Doc. no. 72, ¶ 15. The contingent
crossclaim alleges that the other defendants to the contingent crossclaim (Merrimac, Legacy
Housing, Guest Reddick, Crafton Tull and DTR) were involved in the design and construction of
the property. Id., ¶¶ 15, 18.



                                                5
         Case 5:19-cv-00675-F Document 102 Filed 07/01/20 Page 6 of 9




in Oklahoma. It is not necessary to reach those arguments because it is clear on the
face of the pleadings that SRT’s contingent counterclaim fails as a matter of law for
a more fundamental reason—the reason touched on by Guest Reddick’s over-
arching argument that the contingent crossclaim, to be legally plausible, must rise
above the purely speculative level. To be sure, indemnity claims often rest on a
contingency such as a monetary judgment awarded against the party who asserts
indemnity. But for the reasons stated below, SRT’s contingent crossclaim is aimed
at protecting SRT from a contingency that simply cannot come to pass based on the
pleadings as they now stand. Thus, the crossclaim is not merely contingent, it is
wholly hypothetical.
      The beginning point in this analysis is the complaint. The complaint makes
clear that SRT is only named in this action as the “remediation defendant” and not
as one of the “the defendants” as that term is used in the complaint to address the
potential liability of entities other than SRT. For this and other reasons set out at
length in the court’s order which denied SRT’s motion for dismissal from this action,
the pleadings, on their face, establish that Mr. Bowman makes no claim for damages
or other monetary relief from SRT. See, e.g., doc. no. 24, p. 5 at n. 4 (complaint
makes clear that Mr. Bowman does not contend SRT is liable for any FHA violations
and that Mr. Bowman seeks no damages from SRT).
      Indemnity, at least in general terms, is a theory of recovery which applies
when there is an obligation to pay on the part of the party who seeks indemnification.
See, National Union Fire Ins. Co. v. A.A.R. Western Skyways, Inc., 784 P.2d 52, 54
(Okla. 1989) (“The general rule of indemnity is that one without fault, who is forced
to pay on behalf of another, is entitled to indemnification.”). SRT’s contingent
crossclaim is consistent with this understanding of indemnity, as it seeks indemnity




                                          6
         Case 5:19-cv-00675-F Document 102 Filed 07/01/20 Page 7 of 9




“to the extent any damages or other relief resulting in monetary liability are awarded
[against SRT] in favor of Plaintiff.” Doc. no. 72, ¶19.
      The problem is that given the lack of any claim by Mr. Bowman (or any other
party) for damages or monetary relief against SRT, there is no means by which the
contingency SRT seeks to protect itself against (a monetary award against SRT) can
come to pass. The only event the court can imagine which could change this
situation is an amendment to Mr. Bowman’s complaint that would subject SRT to
potential damages or other monetary relief. The issues for trial, however, are
governed by the pleadings as they exist, not some possible future version of the
pleadings. Moreover, the deadline for amendments passed on January 17, 2020.
Doc. no. 33. In these circumstances, SRT’s claim for indemnity fails as a matter of
law because the pleadings in this action make clear that there is no chance that any
monetary liability will be imposed on SRT.
      SRT argues that although it knows of no basis upon which it could be held
liable in this action, it was necessary to bring its contingent crossclaim because it
has not received assurances from Mr. Bowman or others that SRT will not have any
financial liability in this action. These arguments go beyond the face of the pleadings
and are therefore disregarded. Nevertheless, the court is permitted to state the
fundamental principle that it is the pleadings—not what the parties say or assure
each other about the pleadings—which govern potential liability.            Here, Mr.
Bowman’s complaint (both on its face, and as interpreted by the court in its order




                                          7
           Case 5:19-cv-00675-F Document 102 Filed 07/01/20 Page 8 of 9




denying SRT’s motion to dismiss it from this action5) makes clear that Mr. Bowman
alleges no claims for damages or other monetary relief against SRT.
       Finally, SRT argues that Rule 18, Fed. R. Civ. P., permits joinder of a
contingent claim if that claim is contingent on the disposition of another claim.
SRT’s crossclaim is not contingent on the disposition of another claim because there
is no claim for monetary relief against SRT.
       In summary, the pleadings make clear that the contingency upon which SRT’s
crossclaim is based (an award of damages or other monetary relief against SRT) is
hypothetical in the extreme given that there are no claims in this action for damages
or monetary relief from SRT. Accordingly, SRT has not alleged a plausible claim
of indemnity against Guest Reddick or any other defendant named in the contingent
crossclaim. Guest Reddick’s motion to dismiss will therefore be granted, and SRT’s
contingent crossclaim will be dismissed in its entirety (meaning that the claims SRT
attempts to assert in that pleading are dismissed as to all defendants named in that
pleading).
       Although SRT has lost the argument for retaining its contingent crossclaim,
the parties are cautioned not to lose sight of the bigger point here, which is that there




5
  The court’s order (doc. no. 24) kept SRT in this action on the sole ground that SRT is the current
owner of the property, noting that SRT’s status makes it a necessary party in the event remediation
is ordered. The order quotes analogous cases in which current owners of properties sought
dismissal from Fair Housing Act claims in situations where the current owners faced no financial
obligation in relation to the property or in relation to potential remediation. Id., pp. 4-5. As already
stated, the order states that the complaint in this action “makes clear that plaintiff seeks no damages
from SRT.” Id., p. 5 at n.4. The order also observes that while the prayer for relief is overly broad,
the prayer forms no part of the cause of action. Id., p. 9.




                                                   8
           Case 5:19-cv-00675-F Document 102 Filed 07/01/20 Page 9 of 9




is no basis in the pleadings for an award of damages or any type of monetary relief
against SRT.6
                                         III. Conclusion
       After careful consideration, SRT’s first amended contingent crossclaim (doc.
no. 95) is STRICKEN for failure to comply with Rule 15(a)(1) or (2), Fed. R. Civ.
P.
       Guest Reddick’s motion to dismiss SRT’s contingent crossclaim is
GRANTED (doc. no. 94) under Rule 12(b)(6), Fed. R. Civ. P. The contingent
crossclaim (doc. no. 72) is DISMISSED in its entirety, without prejudice to
reconsideration at a later stage, in the unlikely event that the underlying claims
change in a way that makes it plausible that SRT could need to assert a crossclaim
for indemnity.
       IT IS SO ORDERED this 1st day of July, 2020.




19-0675p017.docx




6
 The parties must carefully tailor their pre-trial submissions to the claims that remain. Failure to
do so may result in pre-trial filings being stricken or in other consequences detrimental to the filer.



                                                  9
